Order, Supreme Court, New York County (Louise Gruner Gans, J), entered October 19, 2001, which, to the extent appealed from as limited by the brief, denied plaintiffs motion for an order setting aside the verdict and granting a new trial upon the ground that his trial application to proceed pro se should have been granted, unanimously affirmed, without costs.
Flaintiff, having chosen to act through retained counsel, was barred from proceeding pro se except by consent of the court (see CFLR 321 [a]). That consent was properly withheld. Flaintiff did not request to represent himself until midtrial and the record demonstrates that permitting plaintiff, whose courtroom demeanor had been volatile and on occasion irrational, to immediately take over the representational responsibilities until then competently discharged by his attorney would have unnecessarily prolonged the trial and introduced a prohibitive risk of jury confusion and mistrial. Concur— Nardelli, J.P., Tom, Mazzarelli and Marlow, JJ.